08-5520-pr
         Tafari v. Annetts

                                   UNITED STATES COURT OF APPEALS
                                         F OR T HE S ECOND C IRCUIT

                                                  SUMMARY ORDER

R ULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . C ITATION TO A SUMMARY ORDER FILED ON OR AFTER J ANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY F EDERAL R ULE OF A PPELLATE P ROCEDURE 32.1 AND THIS C OURT ’ S L OCAL R ULE 32.1.1.
W HEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS C OURT , A PARTY MUST CITE EITHER THE F EDERAL A PPENDIX OR AN
ELECTRONIC DATABASE ( WITH THE NOTATION “ SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL .


              At a stated Term of the United States Court of Appeals
         for the Second Circuit, held at the Daniel Patrick Moynihan
         United States Courthouse, 500 Pearl Street, in the City of
         New York, on the 29 th day of January, two thousand and ten.

         Present: PIERRE N. LEVAL,
                  CHESTER J. STRAUB,
                  RICHARD C. WESLEY,
                                Circuit Judges.
         ________________________________________________

         INJAH TAFARI,
                                         Plaintiff-Appellant,

                         - v. -                                                  (08-5520-pr)

         PAUL W. ANNETTS, C.O. KERN, CATHERINE
         JACOBSEN, JOSEPH LURENZ, DOE CHILL,
                           Defendants-Appellees,

         DAVID L. MILLER, ROSEMARIE WENDLAND,
         SHERYL BUTLER, WILLIAM D. BROWN, KAREN
         LAFOLT, COMMISSIONER GLENN S. GOORD,
         RICHARD ROY, JOHN W. CARVILL, CHARLES
         M. DEVANE, JOHN H. NUTTALL, PETER
         HEALY, THOMAS POOLE, JEAN YOST, S.
         ZENZEN, LUCIEN J. LECLAIRE JR., ROCHE
         FRANK, ZVI JACOB, ARTHUR MORGENSTERN,
                           Defendants. *
         __________________________________________________


                 *
                 The Clerk of the Court is directed to amend the official caption as
         set forth above.

                                                            1
     For Appellant:                INJAH TAFARI, pro se, Dannemora,
                                   New York.

     For Appellee:                 ANDREW M. CUOMO, Attorney
                                   General of the State of New
                                   York; BARBARA D. UNDERWOOD,
                                   Solicitor General; MICHAEL S.
                                   BELOHLAVEK, Senior Counsel;
                                   ROBERT C. WEISZ, Assistant
                                   Solicitor General of Counsel,
                                   New York, New York.

          Appeal from the United States District Court for the
     Southern District of New York (Daniels, J., Peck, M.J.).

 1          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

 2   AND DECREED that the judgment of the United States District

 3   Court for the Southern District of New York be AFFIRMED.

 4          Plaintiff, Injah Tafari, pro se and in forma pauperis,

 5   appeals from a judgment of the district court granting

 6   summary judgment to defendants, employees of the New York

 7   State Department of Correctional Services (“DOCS”).

 8   Plaintiff also appeals an order denying his motion for a

 9   default judgment against defendants.    Plaintiff alleges

10   violations of his rights under the First, Eighth, and

11   Fourteenth Amendments to the United States Constitution, and

12   under the Religious Land Use and Institutionalized Persons

13   Act.

14          Plaintiff claims that the named DOCS employees failed

15   to fully accommodate his religious practices.    Specifically,

                                    2
 1   he contends that defendants failed to transfer him to the

 2   Green Haven Correctional Facility, where he could obtain

 3   kosher food different from the kosher food with which he is

 4   currently provided, and that defendants failed to provide

 5   him with kosher meals during transit between correctional

 6   facilities on certain occasions.       We presume the parties’

 7   familiarity with the underlying facts, the procedural

 8   history of the case, and the issues on appeal.

 9       We review de novo the grant of a motion for summary

10   judgment.     Miller v. Wolpoff & Abramson, LLP, 321 F.3d 292,

11   300 (2d Cir. 2003).     This Court draws all inferences in

12   favor of the nonmoving party, Baker v. Home Depot, 445 F.3d

13   541, 543 (2d Cir. 2006); however, “conclusory statements or

14   mere allegations [are] not sufficient to defeat a summary

15   judgment motion.”     Davis v. New York, 316 F.3d 93, 100 (2d

16   Cir. 2002).     On October 2, 2008, the district court granted

17   summary judgment to defendants and adopted, in its entirety,

18   the Report and Recommendation of the magistrate judge.       The

19   district court properly determined that defendants were

20   entitled to summary judgment.       We affirm for substantially

21   the reasons stated in the magistrate judge’s thorough Report

22   and Recommendation of June 12, 2008.



                                     3
 1       We have considered plaintiff’s challenge to the denial

 2   of his motion for default judgment, and find it to be

 3   unavailing.   See Shah v. N.Y. State Dep’t of Civil Serv.,

 4   168 F.3d 610, 615 (2d Cir. 1999).     Our disposition of this

 5   matter reflects “our oft-stated preference for resolving

 6   disputes on the merits.”   Enron Oil Corp. v. Diakuhara, 10

 7   F.3d 90, 95 (2d Cir. 1993).

 8       The Court has reviewed plaintiff’s remaining arguments

 9   and finds them to be without merit.     Accordingly, the

10   judgment of the district court is hereby AFFIRMED.

11

12                                 For the Court
13                                 Catherine O’Hagan Wolfe, Clerk
14
15
16




                                    4